Citation Nr: 0413170	
Decision Date: 05/21/04    Archive Date: 05/28/04

DOCKET NO.  03-14 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date earlier than November 8, 
2001, for the assignment of a 20 percent disability rating 
for service-connected lumbosacral strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The veteran served on active duty from February 1974 to 
February 1976, and from November 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The decision increased the veteran's 
disability rating for his service-connected lumbosacral 
strain to 20 percent and assigned an effective date of 
November 8, 2001.


FINDINGS OF FACT

1.  The veteran was originally granted service connection for 
lumbosacral strain in October 1991; a noncompensable rating 
was assigned from May 18, 1991.  He was notified of his 
noncompensable rating that same month.  

2.  A rating decision that confirmed the noncompensable 
rating was issued in November 1991 with notice provided that 
same month.  The veteran was advised that his noncompensable 
rating was continued.  He did not appeal either 1991 
decision.

3.  The veteran submitted a claim for an increased rating in 
November 1992.  He failed to respond to a request for 
evidence in support of his claim and his claim was denied in 
March 1993.  He did not appeal.

4.  The veteran submitted a claim for an increased rating in 
August 1996.  His claim was denied in January 1998 with 
notice provided that same month.  He did not appeal.

5.  The veteran submitted an informal claim for an increased 
rating, by way of a telephone contact, on November 8, 2001.

6.  The veteran's formal claim for an increased rating was 
received on August 2, 2002.


CONCLUSION OF LAW

The criteria for an effective date prior to November 8, 2001, 
for a 20 percent rating for the veteran's service-connected 
lumbosacral strain have not been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran submitted his original claim for disability 
compensation benefits in July 1991.  The veteran claimed that 
he suffered a back injury while serving on active duty in the 
Southwest Theater Area of Operations in 1991.

The veteran was afforded a VA examination in September 1991.  
X-rays at that time were interpreted as normal.  

The veteran was granted service connection for lumbosacral 
strain in October 1991 and assigned a noncompensable 
disability rating, effective from May 18, 1991.  The letter 
of notification informed the veteran that his disability was 
"considered less than 10% disabling" and that disability 
compensation was not payable.  He was further informed that 
he was entitled to treatment by VA for his service-connected 
disability.  Finally, he was afforded his appellate rights by 
way of an enclosure.

There is no indication in the claims file that the veteran 
disagreed with the October 2001 rating action.  

VA treatment records for the period from May 1991 to 
September 1991 were received at the RO in September 1991.  
The records were not considered as part of the October 1991 
rating decision.  Nevertheless, the RO issued a rating 
decision in November 1991 that specifically considered the VA 
records.  The veteran's noncompensable disability rating was 
confirmed.  Notice of the rating action was provided that 
same month.  

There is no indication in the claims file that the veteran 
disagreed with the November 1991 rating action.  The decision 
therefore became final.  See 38 C.F.R. §§ 19.129, 19.192 
(1991); 38 C.F.R. §§ 20.302, 20.1103 (2003).

The veteran submitted a claim for an increased rating in 
November 1992.  The RO wrote to the veteran in November 1992 
asking that he submit evidence in support of his claim.  The 
veteran failed to respond to the letter and his claim was 
denied in March 1993.  There is no indication in the claims 
file that the veteran disagreed with the March 1993 rating 
action.  

The veteran submitted a claim for an increased rating in 
August 1996.  The veteran was afforded a VA examination in 
December 1997.  The veteran complained of occasional soreness 
in his back when he would do heavy lifting.  The examiner 
reported that there was no deformity of the lumbar spine and 
that the paravertebral muscles showed no tenderness and no 
muscle spasm.  The range of motion was given as flexion to 95 
degrees, extension to 35 degrees, lateral flexion to 40 
degrees and rotation to 35 degrees.  The examiner said that 
there was no pain on motion.  The assessment was normal 
examination of the lumbar spine and no muscle strain found on 
examination.

The RO denied the veteran's claim for an increased rating in 
January 1998.  The rating decision stated that the veteran's 
noncompensable disability rating was continued.  The veteran 
was given notice of the rating action that same month.  There 
is no indication in the claims file that the veteran 
disagreed with the January 1998 rating action.  The decision 
therefore became final.  38 C.F.R. § 20.302, 20.1103.  

An informal claim for an increased rating was established by 
the veteran via a telephone contact with the RO on November 
8, 2001.  A Report of Contact for that date notes that the 
veteran wanted to file an informal claim for an increased 
rating for his service-connected back disability.  The 
veteran's formal claim for an increased rating was received 
on August 2, 2002.  

The RO wrote to the veteran in August 2002 and provided 
notice of what evidence was required to substantiate his 
claim.  The veteran was also informed that he should identify 
any source of medical records that could be obtained in 
support of his claim.  

The veteran was afforded a VA orthopedic examination in 
September 2002.  The veteran complained of chronic soreness 
and tenderness in his back.  He reported that a lot of 
lifting and bending bothered his back.  The veteran worked in 
security and was able to do normal daily activities.  The 
veteran was said to be able to ambulate without aids or 
assistance.  He had normal station and gait.  There was 
tenderness to soreness across the back and paraspinous 
muscles.  The veteran had forward flexion to 60 degrees, and 
extension, bending and rotation to 30 degrees with pain at 
the extremes of motion.  There were no sciatic irritation 
signs.  The veteran could rise on his toes and heels.  The 
examiner's diagnosis was residual injury of the lumbosacral 
spine.

VA treatment records for the period from August 1996 to 
February 1997 were associated with the claims file.  The 
records show that the veteran was treated for complaints of 
back pain in a clinical setting and through physical therapy 
on two occasions.  

Included with the outpatient records was a VA discharge 
summary for a period of hospitalization from May 1996 to June 
1996.  The veteran was treated for substance dependence.  The 
veteran reported intermittent back pain.  Physical 
examination showed a slight enlargement of the left lumbar 
paraspinous muscles.  Straight leg raising to 60 degrees was 
negative.  There was no focal tenderness and the neurologic 
examination was nonfocal.  

The RO issued a rating decision that increased the rating for 
the veteran's service-connected back disability to 20 percent 
in January 2003.  The rating also established an effective 
date for the rating as of November 8, 2001, the date the 
informal claim was received.

The veteran submitted his notice of disagreement (NOD) in 
March 2003.  The veteran said that the VA physician who 
examined him in 1991 told him that he had a 10 percent 
disability.  He also said that the 10 percent disability was 
noted on his VA card from 1991 to 1996.  The veteran said 
that, during that time, no one told him how to apply for 
disability or what forms to fill out.  He contended that he 
should be compensated from his service in Desert Storm in 
1990.  

VA records for the period from May 1996 to September 2002 
were associated with the claims file.  The treatment records 
for the years from 1996 to 1998 related to ongoing therapy 
provided to the veteran in regard to recovery from substance 
abuse.  There was no reference to any complaints related to 
the veteran's service-connected back disability.  There were 
no entries dated in 1999 or 2000.  An entry dated April 2, 
2001, noted that the veteran complained of low back pain and 
spasm with radiation to the left buttock.  There was no 
vertebral tenderness on examination.  The assessment was low 
back pain with sciatica.  A second entry, dated August 1, 
2001, reported that the veteran complained of occasional low 
back pain that was relieved with Naprosyn.  Finally, on 
September 18, 2002, the veteran said that he would have 
morning low back pain that was relieved after stretching 
exercise and taking Naprosyn up to twice a day.

The veteran testified at a Travel Board hearing in October 
2003.  The veteran repeated his assertion that he had been 
given a 10 percent disability rating in 1991.  He said he 
received notice in 1996 or 1997 that his rating was reduced 
to zero.  He contended that the results of the examination in 
1991 and 2001 were essentially the same.  He was not 
receiving any treatment from VA for his back.  

II.  Analysis

The effective date for an increased rating shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred if a claim is received 
within one year from such date, otherwise it is the date of 
receipt of the claim.  38 U.S.C.A. § 5110 (b)(2) (West 2002); 
38 C.F.R. § 3.400 (o)(2) (2003).  See Harper v. Brown, 10 
Vet. App. 125, 126 (1997).

Applicable regulations provide that a claim may be either a 
formal or informal written communication "requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1 (p) (2003).  A 
claim, whether "formal" or "informal," must be "in writing" 
in order to be considered a "claim" or "application" for 
benefits.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. 
Cir. 1999).  Any claim for VA benefits must be submitted in 
the form prescribed by the Secretary.  38 U.S.C.A. § 5101 (a) 
(West 2002).  Section § 5101(a) is a clause of general 
applicability and mandates that a claim must be filed in 
order for any type of benefit to accrue or be paid.  See 
Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  An 
informal claim is any communication indicating an intent to 
apply for one or more benefits, and must identify the benefit 
sought.  38 C.F.R. § 3.155 (a) (2003).  

Another applicable regulation is 38 C.F.R. § 3.157 (b)(1) 
(2003), which provides that the date of outpatient or 
hospital examination or date of admission to a VA or 
uniformed services hospital will be accepted as the date of 
receipt of a claim.  The provisions of this paragraph apply 
only when such reports relate to examination or treatment of 
a disability for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.  See Sears v. Principi, 16 
Vet. App. 244, 249 (2002) (section 3.157 applies to a defined 
group of claims, i.e., as to disability compensation, those 
claims for which a report of a medical examination or 
hospitalization is accepted as an informal claim for an 
increase of a service-connected rating where service 
connection has already been established).

In this case the veteran was originally granted service 
connection and assigned a noncompensable disability rating in 
October 1991.  He was provided notice of the rating action; 
specifically that he was assigned a noncompensable rating, 
that same month.  A confirmed rating decision and notice were 
issued in November 1991.  The veteran was again informed that 
his service-connected back disability was rated as 
noncompensably disabling.

The veteran has alleged that he was never informed about the 
requirements or process for submitting a claim to receive an 
increase.  That assertion is belied by the fact that the 
veteran asked that his service-connected back disability be 
reevaluated in November 1992.  The RO wrote to him and asked 
that he provide evidence that his back disability had 
worsened.  The veteran failed to respond and the claim was 
denied.  There is no indication in the file that the veteran 
did not receive the November 1992 RO letter asking for 
evidence or the March 1993 denial.  (The correspondence was 
addressed to the veteran at the address he used when he 
submitted his claim in November 1992.)

The veteran again filed a claim for an increased rating in 
August 1996.  He was afforded a VA examination in December 
1997.  The veteran was found to have a normal lumbar spine 
examination.  His claim was denied in January 1998.  Notice 
of the rating action - denying a compensable rating - was 
provided that same month.

The notice of the rating action was mailed to the same 
address provided by the veteran on his claim for an increase.  
There is no indication in the claims file that the veteran 
did not receive notice of the rating.  Moreover, there is no 
indication that the veteran submitted a timely disagreement 
with the rating action and it became final.  38 C.F.R. 
§§ 20.302, 20.1103.  

The November 8, 2001, Report of Contact constituted the 
veteran's latest request for an increased rating, an informal 
claim.  He submitted his formal claim within one year of the 
informal claim, in August 2002.

The veteran was granted a 20 percent rating based on the 
results of the September 2002 VA examination report.  The 
effective date was established as the date of the informal 
claim.

Prior to September 2002, the veteran's service-connected 
lumbosacral strain was rated under Diagnostic Code 5295.  See 
38 C.F.R. § 4.71a (2003).  Under Diagnostic Code 5295, a 
noncompensable rating is assigned where there are slight 
subjective symptoms only.  A 10 percent rating is warranted 
where there is characteristic pain on motion.  Finally, a 20 
percent rating is for application where there is muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.

In September 2002 the RO used Diagnostic Code 5292, 
pertaining to limitation of motion of the lumbar spine, to 
evaluate the veteran's disability.  38 C.F.R. § 4.71a.  Under 
Diagnostic Code 5292 a 10 percent rating is warranted for a 
slight limitation of motion of the lumbar spine.  A 20 
percent rating is assigned where there is a moderate 
limitation of motion.  The RO determined that the results of 
the September 2002 VA examination were such that the veteran 
demonstrated a moderate limitation of motion of the lumbar 
spine.

The 1996 VA records that relate to treatment provided for the 
veteran's back do not, and cannot, provide a basis for an 
earlier effective date.  The records do not establish that 
the veteran's symptomatology was at the level for a 20 
percent rating under either diagnostic code.  More 
importantly, the veteran had previously been denied an 
earlier effective date in January 1998 based on his August 
1996 claim.  A decision that had become final.  He could not, 
after that date, establish an effective date earlier than 
that decision without a finding of clear and unmistakable 
error (CUE) in the January 1998 rating decision.  The veteran 
has not alleged CUE in the decision at this time.

The April 2001, and August 2001 VA outpatient records, even 
if construed as informal claims under 38 C.F.R. § 3.157, do 
not support a finding that the veteran's service-connected 
back disability was such that it warranted a 20 percent 
rating at either time.  The outpatient records do not reflect 
anything more than subjective complaints of pain with spasm 
in April 2001.  The only clinical findings recorded were that 
there was no vertebral tenderness of the back.  The August 
2001 entry was much more limited and recorded a complaint of 
occasional low back pain.  Neither entry provided a basis to 
conclude that the veteran's symptomatology was such that the 
criteria for a compensable rating under either Diagnostic 
Code 5295 or Diagnostic Code 5292 were satisfied at either 
date.  

His allegations that he was given a 10 percent rating in 1991 
are in error as the record demonstrates he was notified on a 
number of occasions that he had a noncompensable disability 
rating prior to his latest claim.  Further, his contentions 
that he was not aware of how to file a claim for an increase 
are not credible in that the veteran twice submitted claims 
for an increased rating after 1991 and before his current 
claim in 2001. 

In summary, the veteran has been provided the most generous 
effective date for his 20 percent rating, the date his claim 
was received rather than the date of the September 2002 
examination.  Accordingly, the veteran's claim for an earlier 
effective date for his 20 percent disability rating is 
denied.

In so finding, the Board has considered the applicability of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106- 475, 114 Stat. 2096, (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).  VA has also issued final regulations to implement 
these statutory changes.  See Duty to Assist, 66 Fed. Reg. 
45,620-32. (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  

Under the VCAA, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003).  There is no 
outstanding information or evidence needed to substantiate a 
claim in this case.  The veteran submitted a claim for an 
increased rating in November 2001.  His service-connected 
disability was increased to 20 percent in September 2002, 
effective as of November 8, 2001.  He has expressed his 
disagreement with that effective date.  The necessary 
information to complete his application for an earlier 
effective date is of record.

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to assist by way of providing notice.

The RO initially wrote to the veteran regarding the issue of 
an increased rating for his service-connected lumbosacral 
strain in August 2002.  The veteran was informed of the 
evidence needed to establish an increased rating.  He was 
asked to identify any outstanding evidence that could be 
obtained to support his claim.  He was also advised to submit 
evidence that he had in his possession.  He was informed of 
what VA would do to assist him and what actions the veteran 
should take to support his claim.

The RO granted the veteran's claim for an increased rating in 
September 2002.  The veteran submitted his notice of 
disagreement with the effective date established.  He 
presented additional argument in support of his contention 
that he should receive compensation from 1991.  

The April 2003 SOC informed the veteran that his previous 
claim for an increased rating was denied in January 1998.  
The veteran did not appeal the decision and it had become 
final.  The SOC provided a further discussion of the evidence 
of record in support of the current claim.  The veteran was 
informed that the evidence did not support a finding of 
entitlement to a 20 percent evaluation prior to November 8, 
2001.

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  The Board finds 
that no additional notice is required under the provisions of 
38 U.S.C.A. § 5103 as enacted by the VCAA and 38 C.F.R. 
§ 3.159(b).  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); see also VAOPGCPREC 8-2003.  

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159(c)-(e).  This section of the VCAA and 
regulation sets forth several duties for the Secretary in 
those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  However, in this case there is no outstanding 
evidence to be obtained, either by VA or the veteran.  The 
veteran has not identified any additional evidence that could 
be obtained to support his claim.  He has expressed his 
opinion as to what the effective date should be for his 20 
percent rating.  

As noted above, the veteran has not alleged that there is any 
outstanding evidence that would support his contentions.  
Rather, he argues what he believed his compensation status to 
be in 1991.  The Board is not aware of any outstanding 
evidence.  Therefore, the Board finds that the VA has 
complied with the duty-to-assist requirements found at 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e) (2003).

ORDER

Entitlement to an earlier effective date for a 20 percent 
rating for the veteran's service-connected lumbosacral strain 
is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



